United States Court of Appeals
                                                                                Fifth Circuit
                                                                             F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                               May 2, 2007

                                                                         Charles R. Fulbruge III
                                   No. 06-50889                                  Clerk
                                 Summary Calendar


                           UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                        versus

                                 JOSEPH CANTONE,

                                                           Defendant-Appellant.


             Appeal from the United States District Court
                   for the Western District of Texas
                            (6:05-CR-186-2)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joseph Cantone appeals his sentence, following his guilty-plea

conviction for conspiracy to distribute at least 50 grams of

methamphetamine.           Although     Cantone    concedes      his    sentence      is

reviewed     for   reasonableness         under    this   court’s        post-Booker

precedent, e.g., United States v. Mares, 402 F.3d 511, 520 (5th

Cir. 2005), he asserts the presumption-of-reasonableness standard

is unconstitutional.        Needless to say, absent changed, controlling

authority,     a   panel    of   this    court    is   bound    by     our   circuit’s



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
precedent.    E.g., United States v. Short, 181 F.3d 620, 624 (5th

Cir. 1999).

    Cantone further contends his 210 month sentence, which was at

the bottom of the guideline range, is unreasonable under 18 U.S.C.

§ 3553(a) because it is greater than necessary to achieve the

sentencing    goals.    Cantone   has   not   shown   his   sentence    is

unreasonable.    See Mares, 402 F.3d at 519.

                                                             AFFIRMED




                                   2